August 9, 1999



Ms. Kristen Klein                                  Opinion No. JC-0085
Guadalupe County Auditor
307 West Court, Suite 205                          Re: Authority of a commissioners court to set
Seguin, Texas 78 155                               salaries for employees of a juvenile probation
                                                   department and related questions (RQ-963)
The Honorable Frank H. Bass, Jr.
Montgomery County Attorney
Courthouse
301 North Main Street, 3rd Floor
Conroe. Texas 77301

Dear Ms. Klein and Mr. Bass:

        You have each asked this office questions concerning the authority of a juvenile probation
board vis-a-vis the commissioners court. While Ms. Klein’s questions are somewhat more detailed,
in both cases we believe that prior opinions of this office dictate the same result. Ultimately, in our
view, the juvenile probation board is an independent entity whose acts are subject to very limited
scrutiny by the commissioners court of the county in which it is located. See Tex. Att’y Gen. Op.
No. DM-460 (1997). This conclusion underpins our answers to your questions.

         We begin with the question which you have both asked, namely the effect of Local
Government Code section 111.094, added by the Seventy-fifth Legislature in 1997.            Section
111.094 reads, “The commissioners court in preparing the county budget shall determine the amount
ofcountyfunds to be spent for the juvenile probation department in the county budget.” TEX. LOC.
GOV’T CODE ANN. 5 111.094 (Vernon 1999) (emphasis added). Mr. Bass asks, in effect, how to
read this provision together with section 152.0004 of the Human Resources Code, the general
provision with regard to expenses of a juvenile board, which requires the commissioners       court
to pay from the general fund “the salaries of juvenile probation personnel and other expenses
certified as necessary by the juvenile board chairman.” TEX. HUM. RES. CODE ANN. 5 152.0004
(Vernon 1990); see Letter from Honorable Frank H. Bass, Jr., Montgomery County Attorney, to
Honorable Dan Morales, Attorney General (July 30, 1997) [hereinafter “Bass Letter”]. Ms. Klein
references Human Resources Code section 152.1001(d), the particular provision for Guadalupe
County, which requires the court to “provide the necessary funds to pay the salary and expenses of
thejuvenile probation officer.” Id. § 152.1001(d); see Letter from Kristen Klein, Guadalupe County
 Auditor, to Office ofthe Attorney General, Opinion Committee (March 3 1,1997) [hereinafier“Klein
Ms. Kristen Klein - Page 2                      (JC-0085)
The Honorable Frank H. Bass, Jr.




Letter”]. You each ask in light of these provisions   who has the authority   to set the budget of the
juvenile department.

       As this offtce pointed out in opinion DM-460:

               The department is funded with both county and state timds. [TEx.
               HUM. RES. CODE ANN. 5s 141.081, ,084, 152.004, ,005, .0012
               (Vernon 1990 & Supp. 1999); see TEX. Lot. GOV’T CODE ANN.
               5 111.094 (Vernon 1999)]. Although the board is required to submit
               the department’s budget to the commissioners       court, the latter’s
               authority over the budget is limited. [TEx. HUM. RES. CODE ANN.
               5s 142.002,152.007, .0012 (Vernon 1990 & Supp. 1999); TEX.LOC.
               GOV’T CODE ANN. 5 II 1.094 (Vernon 1999)]. A commissioners
               court has no authority to consider or review the portion of the
               department budget funded with state funds. [See TEX. HUM. RES.
               CODE ANN. § 152.0012 (Vernon Supp. 1999)]. With respect to the
               items funded by the county, the commissioners court[]       may only
               determine the total dollar amount of county funds allocated to the
               department.    [TEx. Lot. GOV’T CODE ANN. 5 111.094 (Vernon
                1999)]. It may not determine the particular purposes or amounts of
               any expenditures from these or any other funds the department
               receives.

Tex. Att’y Gen. Op. No. DM-460 (1997) at 2-4 (footnotes omitted); see also Tex. Att’y Gen. Op.
No. MW-587 (1982).

         Thus, the commissioners court’s role in the budgeting of the juvenile probation department
is limited to setting the dollar amount ofcounty funds in the department’s budget and reviewing that
portion of the budget on an abuse of discretion standard.          See TEX. HUM. RES. CODE ANN.
§ 152.0012 (Vernon Supp. 1999). The statutes do not give the commissioners court authority to
determine how the funds are to be expended.

         This understanding informs our answers to the last set of questions in Ms. Klein’s request
as well. The questions arose with respect to a controversy regarding the employment oftwo juvenile
detention officers. The questions concern whether the juvenile board or the commissioners court
has authority over the employment decisions, travel policies, and general management and financial
decisions regarding ajuvenile probation department or other program within the board’s jurisdiction.
These decisions generally are within the purview of the board. Because the board itself is an
independent entity, its policy decisions are not within the jurisdiction of the commissioners court.
See Tex. Att’y Gen. Op. No. DM-460 (1997). Neither are its employment decisions-whether          they
concern hiring, retention, salaries, or raises. The commissioners court may decide the dollar amount
it will give the board, and may review county-funded programs to the extent they are county-funded.
Ms. Kristen Klein - Page 3                             (JC-0085)
The Honorable Frank H. Bass, Jr.




 But it has no general supervisory     authority over the board, or over those matters within the board’s
jurisdiction.

         Since that is the case, we can answer as well those questions relating to whether the
commissioners court must consider in meeting and approve the expenses of the juvenile office, or
of the juvenile probation department, or of the juvenile detention department, before paying such
claims, as well as the question of whether the commissioners court must approve any amendment
ofthe board’s budget which does not require additional funds. We answer all these questions in the
negative. Because the court has no supervisory authority over the board, it has no such approval
power as the questions presuppose.’ As this office has previously noted, “a requirement that the
commissioners court review and approve juvenile board or department expenditures is contrary to
the board’s budgetary and financial independence.” Id. at 10.

          Ms. Klein further asks whether the board, as distinct from the court, must meet and approve
the payment of claims for the expenses of the juvenile office, juvenile probation department, or
juvenile detention department before paying such claims. We find no requirement for such formal
meeting and prior approval in the statute establishing the juvenile board. Moreover, procedures for
the monitoring and review of board finances are already to be found in the rules promulgated by the
Texas Juvenile Probation Commission (the “Commission”) at title 37 of the Texas Administrative
Code, chapter 341. In particular, subsections (f) through (1) of section 341.2, all of which are
mandatory, require the adoption ofwritten fiscal policies, an agreement to comply with Commission
 standards, the assignment of accounting responsibilities to an appropriate fiscal officer and the
preparation and submission to the Commission of an annual operating budget, the deposit of
Commission funds in a special fund in the county depository and the submission of an annual fiscal
 audit to the Commission, the covering of all employees with access to monies by surety bonds, fiscal
 audits of program expenditures, and the keeping of financial and statistical records. See 37 TEX.
 ADMIN.CODE 5 341.2(f)-(l) (1998). It would appear therefore that the Commission has adopted in
 these standards a comprehensive scheme to ensure sound fiscal practice by the board. Accordingly,
while the board might, if it so chose, adopt requirements for board approval of the payment of
 various claims as part of its fiscal policy, nothing in the statute by which it is established requires
 it to do so.

        As to budget amendments, however, we believe that such amendments do require formal
board action. Section 140,004(b)(2) of the Local Government Code requires the board to hold
a meeting before adopting its annual budget. See TEX. LOC. GOV’T CODE ANN. 5 140.004(b)(2)
(Vernon 1999). Ms. Klein asks whether, should the board choose to amend that budget, it must do
so in a formal meeting. In our view, the amendment of such a budget would also require a formal



          ‘We note, however, that section 140.004 of the LocalGovernment         Code requires the tiling with the
commissioners court of a copy of the proposed budget and a statement containing the date of the board’s meeting to
finalize the budget. Since, as we determine later, any amendment of the budget requires board action of equal dignity
with the section 140.004 requirements, such tiling must be made for amendments as well. See TEX. Lot. GOV’TCODE
ANN. 5 140.004 (Vernon 1999).
Ms. Kristen Klein - Page 4                              (JC-0085)
The Honorable Frank H. Bass, Jr.




meeting and board action. Were it otherwise, and the power to amend the budget delegated, for
example, to the chair alone, section 140.004 would in practice be reducible to a dead letter.
Proceedings of equal dignity are necessary to avoid that result.

         Finally, Ms. Klein asks how to interpret the word “expenses” in section 152,1001(d) of the
Human Resources Code. Section 152.1001 establishes the Guadalupe County Juvenile Board.
Subsection (d) thereof provides, “The chairman [of the board] shall certify all claims for expenses
of the juvenile probation officer as necessary in the performance of the officer’s duties. The
commissioners court shall provide the necessary funds to pay the salary and expenses ofthe juvenile
probation officer.” TEX. HUM. RES. CODE ANN. g 152.1001(d) (Vernon 1990). Ms. Klein asks
whether expenses here refer to out-of-pocket expenses of the officer himself, expenses “directly
related to that officer,” or “all bills paid by the county for the operation ofthe probation department.”
Klein Letter, supra, at 1. The last is, in our view, the correct interpretation. Subsection (d) parallels
the general provision at section 152.0004 of the Human Resources Code, which requires payment
 of “the salaries of juvenile probation personnel and other expenses certified as necessary by the
juvenile board chairman.“* TEX. HUM. RES. CODE ANN. 3 152.0004 (Vernon 1990). Accordingly,
 “expenses” in Guadalupe County’s statute must be construed broadly, as is section 152.0004. The
 term is not limited to the particular expenses of the juvenile probation officer himself.

                                              SUMMARY

                            Local Government Code section 111.094 gives a commis-
                  sioners court only the authority to set the dollar amount ofthe county
                  funds which it will expend on thejuvenile probation department. The
                  commissioners court does not have general supervisory authority over
                  the juvenile board, an independent entity, and therefore does not have
                  authority over the board’s employment decisions or over individual
                  line items in the budgets of programs under the board’s jurisdiction,
                  such as the juvenile probation department or juvenile detention
                  department.     The commissioners court’s power of review over the
                  juvenile probation department is limited to a review of the amount of
                  county funds in that department’s budget on an abuse of discretion
                   standard. Consequently the juvenile board, and not the commis-
                   sioners court, has authority over the employment decisions, travel
                   policies, and general management and financial decisions regarding
                   a juvenile probation department, juvenile detention department, or
                  juvenile detention facility. Further, the commissioners court has no
                   authority to approve the expenses of programs under the jurisdiction




           ‘As with other specific county statutes, the Guadalupe County statute deems section 152.0004 (as well as
 certain other subchapter A provisions) inapplicable, in OUTview, because the expenses provision is subsumed in section
 152.1001(d).
Ms. Kristen Klein - Page 5                        (X-0085)
The Honorable Frank H. Bass, Jr.




               of the juvenile board before paying such claims, or to approve
               amendments of the board’s budget.

                       General procedure for the monitoring and review ofjuvenile
               board finances and fiscal policy are to be found in the rules
               promulgated by the Texas Juvenile Probation Commission at title 37
               Texas Administrative Code, chapter 341. While a juvenile board
               might, if it so chose, adopt requirements of board approval of the
               payment of various claims as part of its fiscal policy, it is not required
               by statute to do so. Budget amendments, however, require formal
               board action of equal dignity with the procedure for budget adoption
               outlined in section 140.004 of the Local Government Code.

                       The term “expenses” in section 152.1001 (d) of the Human
               Resources Code-a    part of the section establishing the Guadalupe
               County Juvenile Board-is,    like the general expenses provision at
               section 152.0004 of the Human Resources Code, to be broadly
               construed.




                                                JOHN     CORNYN
                                                Attorney General of Texas

ANDY TAYLOR
First Assistant Attorney General

CLARK KENT ERVIN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

James E. Tourtelott
Assistant Attorney General - Opinion Committee